AO 458 (Rev. 06/09) Appearance of Counsel

 

UNITED STATES DISTRICT COURT

 

 

for the
United States )
Plaintiff )
Vv. ) Case No. 1:19-MJ-417
Darrell Marcellus Pope )
Defendant )
APPEARANCE OF COUNSEL
To: The clerk of court and all parties of record

I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

Darrell Marcellus Pope

 

Date:  _—« 9/3019 ah oyen_C ’ Yous

 

~-OAttorney’s signature
VY S SIX

Vaughan C. Jones/ 41010

 

Printed name and bar number

1622 W Main Street
Richmond, VA 23220

 

Address

vaughan @vaughancjones.com

 

E-mail address

804-788-8880

 

Telephone number

888-816-0116

 

FAX number
